[ede Gib-c-ebAalame Document 8 Filed14/06/19 P f1 |
a pices 7
soccer ACCA LL ereon Clobn Lore y

4
AUSA ley ‘eee } I | lor? DEF.’S CO sea }
1 i 0 RETAINED ERAL' DEFENDERS © cya O PRESENTMENT ONLY
0 INTERPRETER NEEDED ofbawe

,, [4 DEFENDANT WAITVES PRETRIAL REPORT

    

 

 

O Rule 5 )é Rule 9 DO Rule 5(c)3) O Detention Hrg.§ §=DATE OF ARREST O VOL. SURR.
TIME OF ARREST C ON WRIT
C) Other: TIME OF PRESENTMENT _ |! ( 7
BALL DISPOSITION

C) SEE SEP. ORDER
ETENTION ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
DETENTION HEARING SCHEDULED FOR:
O AGREED CONDITIONS OF RELEASE
O DEF, RELEASED ON OWN RECOGNIZANCE
as PRB O FRP
O SECURED BY $ CASH/PROPERTY:
CO TRAVEL RESTRICTED TO SDNY/EDNY/
O TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
O SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

OK

 

 

 

O PRETRIAL SUPERVISION: OO REGULAR OSTRICT © AS DIRECTED BY PRETRIAL SERVICES
Q DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

 

O HOME INCARCERATION OHOMEDETENTION OCURFEW O8LECTRONIC MONITORING OGps
CO DEF, TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] © DEF. TO CONTINUE OR START EDUCATION PROGRAM
0) DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

O DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY: :

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

ace TU (alt at (Per
14 Ge UY¥ fr atlOan

s DEF. ARRAIGNED; PLEADS NOT GUILTY iy CONFERENCE BEFORE D.}, ON
O DEF, WAIVES INDICTMENT i uf 14
(SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(hx7) UNTIL _ [F_Cf- Taf

wf,
For Rule 5(c)(3) Cases: [9Cr. 444 JMET!
0 IDENTITY HEARING WAIVED CO DEFENDANT TO BE REMOVED

0 PRELIMINARY HEARING IN SDNY WAIVED 0 CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: 0 ON DEFENDANT’S CO

DATE: |

 

UNIFED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK - U.S. ATTORNEY'S OFFICE YELLOW - U.S. MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev'd 2016 IH -2

 
